Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 07 February 2022, applicant amended the claims to require that the first ionic liquid comprises “anions selected from the group consisting of dialkyl phosphate, dialkyl phosphinate, carboxylate, docusate and mixtures thereof”, and the second ionic liquid comprises “anions selected from the group consisting of bis(perfluoroalkylsulfonyl)imides, tris(perfluoroalkylsulfonyl)methides, tris(perfluoroalkyl)trifluorophosphates, bis(fluorosulfonyl)imide and mixtures thereof”.  
As argued by applicant, the two ionic liquids are both combined into a single type of lubricant – a non-polar basic oil into which the first ionic liquid by structure are soluble in PAO, but into which the compositions of the second ionic liquids are not soluble in PAO.  Applicant argument that none of the cited prior art references suggest combining the claimed two ionic liquids with entirely disparate solubility properties in base oils such as PAO into a single non-polar basic oil lubricant with any reasonable expectation of success, or that such a combination would result in lowered electrical resistance, is deemed to be persuasive.  Although Qu et al (US 2015/0232777) and Habeeb et al (US 2010/0227783) disclose such ionic liquids separately, the combination of such ionic liquids result in the properties of 1) increased solubility of an insoluble ionic liquid in a non-polar basic oil, and 2) a reduction in electrical resistance, neither of which could be envisaged by the teachings of the applied references.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
March 3, 2022